EXHIBIT 10.33
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) dated as of March 25,
2011, has been executed by Mace Security International, Inc., ("Company") and
Merlin Partners, LP ("Investor”).
 
RECITALS
 
WHEREAS, Investor wishes to purchase, and the Company wishes to sell that number
of shares of the Company’s common stock, par value $.01, (the “Additional
Stock”) equal to Four Million ($4,000,000.00) Dollars, for the per share price
and upon the other terms and conditions set forth in this Agreement;
 
WHEREAS, the Company is in the process of registering under the Securities Act
of 1933, as amended (the "Securities Act"): (i) a rights offering ("Rights
Offering") to its shareholders pursuant to which the Company will distribute to
holders of record of its common stock non-transferable subscription rights (the
“Rights”) to purchase three shares of the Company’s common stock for each share
held of record by each shareholder, at a subscription price and on the other
terms to be set forth in the registration statement on Form S-1 (the
“Registration Statement”); (ii) an amount of the Company's common stock equal to
three times its currently outstanding common stock ("Rights Offering Stock");
and (iii) the Additional Stock, being an amount of the Company's common stock
equal to $4,000,000, valued at the Offering Price; and
 
WHEREAS, the Company intends to file the Registration Statement with respect to
the Rights Offering Stock and the Additional Stock (collectively, the
"Registered Stock"), and for the Rights Offering, with the Securities and
Exchange Commission (the “Commission”).
 
WHEREAS, the sale and purchase of the Stock to the Investor ("Closing") shall
take place on the conclusion or termination of the Rights Offering.
 
WHEREAS, Company and the Investor are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “Securities Act”) and the
rules promulgated by the U.S. Securities and Exchange Commission (the
“Commission”) under the Securities Act; and
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained, the parties hereto hereby agree as follows:


AGREEMENT


Section 1.          Definitions.


The capitalized and certain other terms used herein shall have the meanings
ascribed to them in Schedule I to this Agreement.


Section 2.          Purchase; Closing.
  
(a)       Purchase and Sale of the Additional Stock, the Per Share Price and
Assignment.           At the Closing, and on the terms and subject to the
conditions set forth herein, the Investor shall purchase from the Company, and
the Company hereby agrees to sell to the Investor, the Additional Stock.  The
per share price of the Additional Stock shall be the same amount as the per
share subscription exercise price that the Company's shareholders are granted in
the Rights Offering ("Per Share Price").  The number of shares of the Additional
Stock to be sold by the Company and purchased by the Investor shall be the
number equal to 4,000,000 divided by the Per Share Price.  The Additional Stock
shall be registered under the Securities Act.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)      Assignment.  The Investor may assign the right to purchase a maximum of
One Million Dollars ($1,000,000) in amount of the Additional Stock to three or
less assigns.  The assignees may be assigned such portions of the One Million
Dollars ($1,000,000) in amount of Additional Stock, as determined by the
Investor.  The assignees may be individual or entities and the entities may have
multiple equity owners.  The Investor must notify the Company in writing of the
name of the person or entity to which the Investor has assigned a portion of the
Additional Stock and of the amount assigned.  If a person or entity is assigned
a portion of the Additional Stock by the Investor, the person or entity will not
be a party to this Agreement, but will consummate its purchase of its portion of
the Additional Stock by executing the subscription documents used by the Company
in the Rights Offering.  The portion of Additional Stock purchased by the
assignees shall be deducted from the amount of Additional Stock that the
Investor is obligated to purchase under this Agreement.
 
(c)       Purchase Price and Fee.    The Company hereby agrees to pay the
Investor a Two Hundred Fifty Thousand ($250,000) fee in exchange for the
Investor's obligation to purchase the Additional Stock as set forth in this
Agreement ("Fee").  The Fee shall be due and earned if, and only if, the Closing
occurs.  The total purchase price of the Additional Stock is Four Million
($4,000,000) Dollars, less the portion of Additional Stock purchased by
assignees under Section 2(b) above  ("Purchase Price").  At Closing, in exchange
for the Additional Stock, the Investor shall pay the Company, in good funds, by
wire transfer the Purchase Price less the Fee.  If the Investor makes a partial
assignment of its right to purchase a portion of the Additional Stock, as set
forth in Section 2(b) above, the Investor may also make a pro-rata assignment of
a portion of the fee to the assignee.
 
(d)      Closing. Subject to the satisfaction or waiver of the conditions set
forth in Section 5 of this Agreement, the Closing will occur after the
conclusion or termination of the Rights Offering,  at the offices of the
Company.
 
Section 3.          Representations and Warranties of the Company.
 
The Company represents and warrants to the Investor as follows, as of the
Closing Date:


(a)       Filing Registration Statement.  The Registration Statement, as
amended: (i) has and will be prepared by the Company in conformity with the
requirements of the Securities Act in all material respects, (ii) be filed with
the Commission under the Securities Act; and (iii) the Company shall uses its
best commercially reasonable efforts to have the Registration become effective
under the Securities Act.
 
 
2

--------------------------------------------------------------------------------

 
(b)      Contents of Registration Statement.  The Registration Statement will
conform, as of the Effective Time, in all material respects to the requirements
of the Securities Act and will not, as of the Effective Date, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made not misleading; and the Prospectus and
any further amendments or supplements to such Registration Statement will
conform, as of their respective dates or when they are declared effective by the
Commission, as the case may be, in each case, in all material respects to the
requirements of the Securities Act and collectively do not and will not, as of
the applicable date thereof or when declared effective by the Commission, as the
case may be, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein (with respect to the applicable Prospectus, in the light of
the circumstances under which they were made) not misleading; provided that no
representation or warranty is made by the Company as to information contained in
or omitted from such Registration Statement or the applicable Prospectus in
reliance upon and in conformity with written information regarding Investor
furnished to the Company by or on behalf of Investor specifically for inclusion
therein (collectively, the “Investor Information”) under appropriate headings
and in its final form as approved by Investor and its counsel.
 
(c)      Exhibits to Registration Statement.  There are no contracts,
agreements, plans or other documents which are required to be described in the
Prospectus for, or filed as exhibits to either Registration Statement by the
Securities Act which have not been described in the Prospectus or filed as
exhibits to such Registration Statement or referred to in, or incorporated by
reference into, the exhibit table of such Registration Statement as permitted by
the Securities Act.
 
(d)      Valid Existence.  The Company and each of its Subsidiaries have been
duly incorporated and are validly existing as corporations in good standing
under the laws of their respective jurisdictions of incorporation, are duly
qualified to do business and are in good standing as foreign corporations in
each jurisdiction in which their respective ownership or lease of property or
the conduct of their respective businesses requires such qualification, and have
all corporate power and authority necessary to own or hold their respective
properties and to conduct their businesses as described in the Registration
Statements and the Prospectuses, except where the absence of such power or
authority (either individually and in the aggregate) would not have a Material
Adverse Effect.
 
(e)      Authorization.  This Agreement has been duly authorized, executed and
delivered by the Company and, assuming the due authorization, execution and
delivery by Investor, constitutes the valid and legally binding agreement of the
Company, enforceable against the Company in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally and by general principles of equity.


(f)       No Defaults.  Neither the Company nor any of its Subsidiaries: (i) is
in violation of its charter or by-laws, (ii) in default under or in breach of,
and no event has occurred which, with notice or lapse of time or both, would
constitute a default or breach under or result in the creation or imposition of
any Lien upon any of their property or assets pursuant to, any material
contract, agreement, indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which it is a party or by which it is bound or to
which any of its properties or assets are subject or (iii) is in violation in
any respect of any law, rule, regulation, ordinance, directive, judgment, decree
or order, foreign and domestic, to which the Company or its Subsidiaries or any
of its respective properties or assets is subject, except, in the case of
clauses (ii) and (iii) above, any violation or default that would not have a
Material Adverse Effect.
 
 
3

--------------------------------------------------------------------------------

 
 
(g)      Authorization of Rights.  The Rights to be issued and distributed by
the Company pursuant to the Offering have been duly and validly authorized and,
when issued and delivered in accordance with the terms of the Offer Documents,
will be duly and validly issued, and will constitute valid and legally binding
obligations of the Company enforceable against the Company in accordance with
their terms, no holder of the Rights is or will be subject to personal liability
by reason of being such a holder, and the Rights will conform in all material
respects to the description thereof contained in the Registration Statement and
the related Prospectus.
 
(h)       Authorization of Common Stock.  The shares of Common Stock registered
in the Registration Statement has been duly and validly authorized and reserved
for issuance and are free of statutory and contractual preemptive rights and are
sufficient in number to meet the exercise requirements of the Offering and the
shares of Common Stock, when so issued and delivered against payment therefor in
accordance with the terms of the Offering, will be duly and validly issued,
fully paid and non-assessable, with no personal liability attaching to the
ownership thereof. The shares of common stock will conform in all material
respects to the descriptions thereof contained in the Prospectuses.
 
(i)        OTCQB Quotation System.  The Company's common stock is quoted on the
OTCQB™ system.  The Company has not received an oral or written notification
from the Financial Industry Regulatory Authority, Inc. (“FINRA”) or any
Governmental Authority having jurisdiction over the Company or any of its
Subsidiaries or any of their properties or assets of any inquiry or
investigation or other action that would cause the common stock registered in
the Registration Statements to not be quoted on OTCQBTM.
 
(j)        Capitalization.  The Company has an authorized capitalization as set
forth under the caption “Capitalization” in the Prospectuses, and all of the
issued shares of capital stock of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and have been issued in
compliance with federal and state securities laws.  None of the outstanding
shares of Company capital stock were issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company. There are no authorized or outstanding
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any of its subsidiaries
other than those accurately described in all material respects in the
Registration Statement and the Prospectuses. The description of the Company’s
stock option, stock bonus and other stock plans or arrangements, and the options
or other rights granted thereunder, set forth in the Registration Statement and
the Prospectuses accurately and fairly presents in all material respects the
information required to be shown with respect to such plans, arrangements,
options and rights.
 
(k)       Properties.  The Company owns or leases all such assets or properties
as are necessary to the conduct of its business as presently operated and as
proposed to be operated as described in the Registration Statement and the
Prospectuses. The Company has good and marketable title in fee simple to all
material assets, real property and personal property owned by it, in each case
free and clear of any Lien, except for such Liens or loans as are described in
the Registration Statement and the Prospectuses or as do not materially diminish
the value of such property or materially interfere with the Company’s use
thereof. Any assets or real property and buildings held under lease or sublease
by the Company is held under valid, subsisting and enforceable leases with such
exceptions as are not material to, and do not materially interfere with, the use
of such assets or property by the Company, in each case except as described in
the Registration Statement and the Prospectuses.  Neither the Company nor any
Subsidiary has received any notice of any material claim adverse to its
ownership of any real or personal property or of any material claim against the
continued possession of any real property, whether owned or held under lease or
sublease by the Company or any Subsidiary.
 
 
4

--------------------------------------------------------------------------------

 


(l)        Consents.  Except as described in the Registration Statement or the
Prospectuses, the Company and its Subsidiaries have all material required
Consents, to own, lease and operate their properties and conduct their
businesses as presently being conducted, and each such Consent is valid and in
full force and effect.  The Company has not received notice of any investigation
or proceedings which results in or, if decided adversely to the Company, could
reasonably be expected to result in, the revocation or modification of any
Consent that would have a Material Adverse Effect, except as described in the
Registration Statement or the Prospectuses.
 
(m)      Conflicts.  The execution, delivery and performance of this Agreement
by the Company, the issuance of the Rights in accordance with the terms of the
Offer Documents, and the issuance of shares of Common Stock in accordance with
the terms of the Offering, and the consummation by the Company of the
transactions contemplated hereby will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
properties or assets of the Company or any of its Subsidiaries is subject,
except where such conflict, breach, violation or default would not cause or
constitute a Material Adverse Effect; nor will such actions result in any
violation of the provisions of the charter or by-laws of the Company or any of
its Subsidiaries or any statute or any order, rule or regulation of any
Governmental Authority (except, in the case of any such statute, order, rule or
regulation, where such violation would not cause or constitute a Material
Adverse Effect); and except for the registration of the shares of common stock
on the Registration Statement under the Securities Act and such consents,
approvals, authorizations, registrations or qualifications as may be required
under the Exchange Act and applicable state securities laws in connection with
the distribution of the Rights and the sale of the shares of common stock by the
Company, no consent, approval, authorization or order of, or filing or
registration with, any such court or Governmental Authority is required for the
execution, delivery and performance of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby.
 
(n)      Registration Rights.  Except as otherwise set forth in the Registration
Statement and the Prospectuses, there are no contracts, agreements or
understandings between the Company and any Person granting such Person the right
to require the Company to file a registration statement under the Securities Act
with respect to any securities of the Company owned or to be owned by such
Person or to require the Company to include such securities in the securities
registered pursuant to the Registration Statements or in any securities being
registered pursuant to any other registration statement filed by the Company
under the Securities Act.  No holder of any security of the Company has any
rights of rescission or similar rights with respect to such securities held by
them.
 
 
5

--------------------------------------------------------------------------------

 
 
(o)      Damage and Loss.  Except as disclosed in the filings made by the
Company under the Exchange Act or in the Prospectuses, neither the Company nor
any of its Subsidiaries has sustained, since the latter of the date of the
filings made by the Company under the Exchange Act or the Prospectuses any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree; and, since such date or after
such date and except as disclosed in the filings made under the Exchange Act or
the Prospectuses, there has not been any material change in the capital stock or
long-term debt of the Company or any of its Subsidiaries or any Material Adverse
Change.  Since the date of the latest balance sheet presented in or incorporated
into the Prospectuses by reference, the Company has not incurred or undertaken
any liabilities or obligations, whether direct or indirect, liquidated or
contingent, matured or un-matured, or entered into any transactions, including
any acquisition or disposition of any business or asset, which are material to
the Company, except for liabilities, obligations and transactions which are
disclosed in the Registration Statements, any Preliminary Prospectus and the
Prospectuses.
 
(p)      Obligations.  Since the date of the latest balance sheet presented in
or incorporated into the Registration Statement by reference, the Company has
not incurred or undertaken any liabilities or obligations, whether direct or
indirect, liquidated or contingent, matured or un-matured, or entered into any
transactions, including any acquisition or disposition of any business or asset,
which are material to the Company, except for liabilities, obligations and
transactions which are disclosed in the Registration Statement or which do not
have a Material Adverse Effect.
 
(q)      Accountants.  Grant Thornton, LLP (“Grant Thornton”) whose report
relating to the Company is incorporated by reference into the Registration
Statement, is or were independent public accountants as required by the
Securities Act, the Exchange Act and the rules and regulations promulgated by
the Public Company Accounting Oversight Board (the “PCAOB”).  To the best of the
Company’s knowledge, Grant Thornton is duly registered and in good standing with
the PCAOB.  Grant Thornton has, during the periods covered by the financial
statements on which they reported incorporated by reference into the
Registration Statement, the Preliminary Prospectuses and the Prospectuses,
provided to the Company any non-audit services, as such term is used in Section
10A(g) of the Exchange Act.
 
(r)       Financial Statements.  The financial statements, including the notes
thereto, and any supporting schedules included in or incorporated by reference
into the Registration Statement, any Preliminary Prospectuses and the
Prospectuses present fairly, in all material respects, the financial position as
of the dates indicated and the cash flows and results of operations for the
periods specified of the Company.  Except as otherwise stated in the
Registration Statement, any Preliminary Prospectus and the Prospectuses, said
financial statements have been prepared in conformity with United States
generally accepted accounting principles applied on a consistent basis
throughout the periods involved. Any supporting schedules included in the
Registration Statement, any Preliminary Prospectus and the Prospectuses present
fairly, in all material respects, the information required to be stated therein.
No other financial statements or supporting schedules are required to be
included or incorporated by reference in the Registration Statement. The other
financial and statistical information included in the Registration Statement,
any Preliminary Prospectus and the Prospectuses present fairly, in all material
respects, the information included therein and have been prepared on a basis
consistent with that of the financial statements that are incorporated by
reference into the Registration Statement, such Preliminary Prospectus and the
Prospectuses and the books and records of the respective entities presented
therein.
 
 
6

--------------------------------------------------------------------------------

 
 
(s)       Pro Forma Adjustments.  There are no pro forma or as adjusted
financial statements which are required to be included in or incorporated by
reference into the Registration Statement, any Preliminary Prospectus and the
Prospectuses in accordance with Regulation S-X under the Securities Act.
 
(t)       Accounting System.  Except as disclosed in the Registration Statement
and the Prospectuses, the Company maintains a system of internal accounting and
other controls sufficient to provide reasonable assurances that: (i)
transactions are executed in accordance with management’s general or specific
authorizations, and (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with United States generally
accepted accounting principles and to maintain accountability for assets.
 
(u)      Internal Controls.  The Company has not been informed of: (i) except as
disclosed in the Registration Statement and the Prospectuses, any significant
deficiencies and material weaknesses in the design or operation of internal
control over financial reporting which are reasonably likely to adversely affect
the Company’s ability to record, process, summarize and report financial
information; or (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting.
 
(v)      Sarbanes Oxley.  The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002, as amended applicable to the
Company, and the rules and regulations promulgated thereunder and related or
similar rules and regulations promulgated by any other Governmental Authority or
self regulatory entity or agency, except for violations which, singly or in the
aggregate, are disclosed in the Prospectuses or would not have a Material
Adverse Effect.
 
(w)      Certain Relationships.  To the best of the Company’s knowledge, no
relationship, direct or indirect, exists between or among any of the Company or
any of its Subsidiaries, on the one hand, and any director, officer,
shareholder, customer or supplier of the Company or its Subsidiaries, on the
other hand, which is required by the Securities Act or the Exchange Act to be
described in the Registration Statement or the Prospectuses which is not so
described as required.  Except as disclosed in the Registration Statement and
the Prospectuses, there are no outstanding loans, advances (except normal
advances for business expenses in the ordinary course of business) or guarantees
of indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of their respective family members. The Company
has not, in violation of Sarbanes Oxley, directly or indirectly, including
through any Affiliate of the Company (other than as permitted under the Sarbanes
Oxley for depositary institutions), extended or maintained credit, arranged for
the extension of credit, or renewed an extension of credit, in the form of a
personal loan to or for any director or executive officer of the Company.
 
(x)       Legal Proceedings.  Except as described in the Registration Statement
and the Prospectuses, there are no legal or governmental proceedings pending to
which the Company or any of its Subsidiaries is a party or of which any property
or asset of the Company or any of its Subsidiaries is the subject which, if
determined adversely to the Company or any of its Subsidiaries, are reasonably
likely to have a Material Adverse Effect; and to the best of the Company’s
knowledge, except as disclosed in the Prospectuses, the Company does not know of
any such proceedings that are threatened or contemplated by Governmental
Authorities or others.
 
 
7

--------------------------------------------------------------------------------

 
 
(y)      Taxes.  The Company and its Subsidiaries have filed all necessary
federal, state and foreign income and franchise tax returns and have paid all
taxes required to be paid by any of them and, if due and payable, any related or
similar assessment, fine or penalty levied against any of them, except where the
failure to make such filings or make such payments, either individually or in
the aggregate, would not have a Material Adverse Effect.  The Company believes
in good faith that it has made adequate charges, accruals and reserves in its
financial statements above in respect of all federal, state and foreign income
and franchise taxes for all periods as to which the tax liability of the Company
or any of its Subsidiaries has not been finally determined.
 
(z)       Insurance.  Each of the Company and its Subsidiaries maintains
insurance of the types and in the amounts which the Company believes to be
reasonable and sufficient for a company of its size operating in the Company’s
industry. There are no material claims by the Company or any of its Subsidiaries
under any policy or instrument described in this paragraph as to which any
insurance company is denying liability or defending under a reservation of
rights clause.  All of the insurance policies described in this paragraph are in
full force and effect in all material respects.  The Company has no reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.
 
(aa)     Intellectual Property.  Subject to the statements and disclosures made
in the Registration Statement and the Prospectuses, the Company and its
Subsidiaries own or possess or have the right to use on reasonable terms all
Intellectual Property necessary to carry on their respective businesses as
described in the Registration Statement or Prospectus.  Except as described in
the Registration Statement or the Prospectuses, neither the Company nor any of
its Subsidiaries has received any notice or is otherwise aware of any
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property or of any facts or circumstances which would render any
Intellectual Property invalid or inadequate to protect the interests of the
Company or any of its Subsidiaries therein, and which infringement or conflict
(if the subject of any unfavorable decision, ruling or finding) or invalidity or
inadequacy, individually or in the aggregate, might result in a Material Adverse
Effect. To the knowledge of the Company, there is no unauthorized use,
infringement or misappropriation of any of the Intellectual Property by any
third party, employee or former employee that would result in a Material Adverse
Effect. Each agreement and instrument pursuant to which any Intellectual
Property is licensed to the Company or any of its subsidiaries is in full force
and effect, has been duly authorized, executed and delivered by, and is a valid
and binding agreement of, the Company or the applicable subsidiary, as the case
may be, enforceable against the Company or such subsidiary in accordance with
its terms, except as enforcement thereof may be subject to bankruptcy,
insolvency or other similar laws relating to or affecting creditors rights
generally or by general equitable principles; the Company and its subsidiaries
are in compliance in all material respects with their respective obligations
under all license agreements for Intellectual Property and, to the knowledge of
the Company, all other parties to any of such license agreements are in
compliance in all material respects with all of their respective obligations
there under; to the knowledge of the Company, no event or condition has occurred
or exists that gives or would give any party to any license agreement for
Intellectual Property the right, either immediately or with notice or passage of
time or both, to terminate or limit (in whole or in part) any such license
agreement or any rights of the Company or any of its subsidiaries there under,
to exercise any of such party’s remedies thereunder, or to take any action that
would adversely affect any rights of the Company or any of its subsidiaries
thereunder or that might have a Material Adverse Effect and the Company is not
aware of any facts or circumstances that would result in any of the foregoing or
give any party to any license agreement for Intellectual Property any such
right; and neither the Company nor any of its subsidiaries has received any
notice of a material default, breach or non-compliance under any license
agreement for Intellectual Property.
 
 
8

--------------------------------------------------------------------------------

 
 
(bb)    Applicable Laws.  Except as described in any Preliminary Prospectus, the
Prospectuses or the Registration Statement or except as would not have a
Material Adverse Effect, the  Company: (i) is and at all times has been in
material compliance with all Applicable Laws (ii) has not received any notice of
adverse finding, warning letter, untitled letter or other correspondence or
notice from any Governmental Authority alleging or asserting noncompliance with
any Applicable Laws or Authorizations; (iii) possesses all Authorizations and
such Authorizations are valid and in full force and effect and are not in
violation of any term of any such Authorizations; (iv) has not received notice
of any claim, suit, proceeding, hearing, enforcement, audit, investigation,
arbitration or other action from any Governmental Authority or third party
alleging that any product, operation or activity of the Company is in violation
of any Applicable Laws or Authorizations and has no knowledge that any such
Governmental Authority or third party is considering any such claim, suit,
proceeding, hearing, enforcement, audit, investigation, arbitration or other
action; (v) has not received notice that any Governmental Authority has taken,
is taking or intends to take action to limit, suspend, modify or revoke any
Authorizations and has no knowledge that any such Governmental Authority is
considering such action; (vi) has filed, obtained, maintained or submitted all
material reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations and that all such material reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete and correct in all material respects on the date filed (or were
corrected or supplemented by a subsequent submission).
 
(cc)     Other Securities Offers.  Neither the Company nor any of its Affiliates
has, prior to the date hereof, made any offer or sale of any securities which
are required to be “integrated” pursuant to the Securities Act with the offer
and sale of the shares of common stock pursuant to the Registration Statement.
 
(dd)    Fees.  Except as described in the Registration Statement and the
Prospectuses, there are no claims, payments, arrangements, agreements or
understandings relating to the payment of a finder’s, consulting or origination
fee or other compensation by the Company with respect to the issuance or
exercise of the Rights or the sale of the shares of common stock included in the
Registration Statement or pursuant to any other arrangements, agreements or
understandings of the Company or, to the Company’s knowledge, the Company’s
officers, directors and employees or Affiliates
 
(ee)     Brokers.  There are no contracts, agreements or understandings between
the Company and any Person that would give rise to a valid claim against the
Company or the Investor for a brokerage commission, finder’s fee or other like
payment in connection with the transactions contemplated by this Agreement.
Other than Ancora Securities, Inc., the Company has not employed any brokers,
dealers or underwriters in connection with solicitation of exercise of Rights in
the Rights Offering.
 
 
9

--------------------------------------------------------------------------------

 
 
(ff)      Political Contributions.  Neither the Company nor, to the Company’s
knowledge, any of the Company’s officers, directors, employees or agents has at
any time during the last ten (10) years: (i) made any unlawful contribution to
any candidate for foreign office, or failed to disclose fully any contribution
in violation of law, or (ii) made any payment to any federal or state
governmental officer or official, or other Person charged with similar public or
quasi-public duties, other than payments that are not prohibited by the laws of
the United States or any jurisdiction thereof.
 
(gg)    Price Stabilization.  The Company has not and will not, directly or
indirectly through any officer, director or Affiliate of the Company or through
any other Person: (i) taken any action designed to cause or to result in, or
that has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company to
facilitate the issuance of the Rights or the sale or resale of the shares of the
Company's common stock included in the Registration Statements, (ii) since the
filing of the Registration Statements sold, bid for or purchased, or paid any
Person (other than Ancora Securities, Inc.) any compensation for soliciting
exercises or purchases of, the Rights, or shares of Common Stock included in the
Registration Statement and (iii) until the later of the expiration of the Rights
or the completion of the distribution (within the meaning of Regulation M under
the Exchange Act) of the shares of common stock  included in the Registration
Statements sell, bid for or purchase, apply or agree to pay to any Person (other
than Ancora Securities, Inc.) any compensation for soliciting another to
purchase any other securities of the Company (except for the solicitation of the
exercises of Rights pursuant to this Agreement). The foregoing shall not apply
to the offer, sale, agreement to sell or delivery with respect to: (i) shares of
common stock included in the Registration Statements, as described in the
Prospectuses, or (ii) any shares of common stock sold pursuant to the Company’s
employee benefit plans.
 
(hh)    Forward Looking Statements.  Each “forward-looking statement” (within
the meaning of Section 27A of the Securities Act or Section 21E of the Exchange
Act) included in the Registration Statement and the Prospectuses has been made
or reaffirmed with a reasonable basis and has been disclosed in good faith.
 
Section 4.          Representations and Warranties of Investor. The Investor
represents and warrants to the Company as follows:
 
(a)       Organization and Authority. The Investor is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and has all requisite power and authority to enter into and
perform its obligations under this Agreement.
 
(b)      Authorization. This Agreement has been duly and validly authorized,
executed and delivered by the Investor and constitutes a binding obligation of
the Investor enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).
 
 
10

--------------------------------------------------------------------------------

 
 
(c)       Purchase for Investment.  The Investor (i) is acquiring its Additional
Stock solely for investment with no present intention to distribute any of the
Additional Stock to any Person, (ii) will not sell or otherwise dispose of any
of the Additional Stock, except in compliance with the registration requirements
or exemption provisions of the Securities Act and any other applicable
securities laws, (iii) has such knowledge and experience in financial and
business matters and in investments of this type that it is capable of
evaluating the merits and risks of its investment in the Securities and of
making an informed investment decision and (iv) is an “accredited investor” (as
that term is defined by Rule 501 of the Securities Act).
 
(d)      Sufficient Funds.  The Investor has and will have prior to the
applicable Closing Date, sufficient cash, available lines of credit or other
sources of immediately available funds to enable it to timely deliver to the
Company the Purchase Price payable hereunder by the Investor.
 
(e)       Ownership.  As of the close of business on the Business Day
immediately preceding the date hereof, the Investor beneficially owns (as
determined in accordance with Rule 13d-3 under the Exchange Act) the number of
shares of Common Stock set forth next to the Investor’s name on Schedule 2 and,
other than as set forth on Schedule 2, does not beneficially own (as determined
in accordance with Rule 13d-3 under the Exchange Act) or have the right to vote
with respect to any equity securities of the Company.
 
(f)       No Conflict.  The execution, delivery and performance by the Investor
of this Agreement and the consummation by it of the transactions contemplated
hereby will not require any material approval or otherwise violate any statute,
order, rule or regulation of any Governmental Authority having jurisdiction over
the Investor or any of its properties.
 
(g)      No Broker.   The Investor has not employed any broker or finder in
connection with the transactions contemplated by this Agreement.
 
Section 5.          Deliveries at Closings.
 
(a)       Company Deliverables.  At the Closing, the Company will deliver to the
Investor the following:
 
(i)          A certificate of a senior officer of the Company on the Company's
behalf to the effect that (A) the representations and warranties of the Company
in Section 3 are true and correct on and as of the Closing Date as if made on
such date, except for representations and warranties made as of a specified
date, which will be true and correct as of such specified date, and except, in
all cases, as would not result in a Material Adverse Change, (B) the conditions
set forth in Section 8, have been satisfied in all material respects and (C) the
Company has complied in all material respects with its obligations hereunder
that are required to be complied with by it at or prior to the Closing;
 
(ii)         One or more stock certificates, free and clear of all restrictive
and other legends, evidencing the number of shares of Additional Stock purchased
and registered in the name of the Investor, or at the election of the Investor,
the number of shares to by electronically provided by the DTC system to the
Investor's brokerage account; and
 
(iii)        a copy of resolutions duly adopted by the Board of Directors of the
Company and certified by its corporate secretary, taking all corporate actions
necessary to approve of this Agreement and the actions required to consummate
closing under this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
 (b)     Investor Deliverables. At the Closing, the Investor will deliver to the
Company payment of the Purchase Price less the Fee, as set forth Section 2 of
this Agreement in United States dollars by means of wire transfer of immediately
available funds to an account specified in writing by the Company.
 
Section 6.          Covenants.
 
(a)       Registration Statement.  The Company will use its commercially
reasonable efforts: to cause the Registration Statement and any amendments
thereto to become effective; to advise Investor, promptly after it receives
notice of the times when Registration Statement, or any amendments thereto,
become effective, prepare the Prospectus and to file such Prospectus pursuant to
Rule 424(b) under the Securities Act within the time prescribed by such rule and
provide Investor with the filed Prospectus as required by the Securities Act.
 
(b)      Blue Sky Laws.  The Company shall qualify or register the Additional
Stock, included in the Registration Statement, for sale under (or obtain
exemptions from the application of) the state securities or blue sky laws of
Ohio.
 
(c)       Rights Offering.  The Company shall commence mailing the Rights Offer
Documents to record holders of the common stock not later than the fifth
business day following the record date for the Rights Offering, and complete
such mailing as soon as practicable.
 
(d)      Reservation of Common Stock.  The Company shall reserve and keep
available for issue such number of authorized but unissued shares of Common
Stock as will be sufficient to permit the sale of the Additional Stock and the
exercise in full of all Rights, except as otherwise contemplated by the Rights
Offer Prospectus.
 
(e)       Conduct of Business Prior to Closing.  From the date of this Agreement
until the  Closing, except with the consent of the Investor,
 
i.           The Company shall conduct its business in the usual, ordinary
course, in substantially the same manner as previously conducted, in accordance
with applicable law;


ii.          The Company shall, renew, keep in full force and effect and
preserve its corporate existence, business organization and material rights,
franchises, permits, and licenses;


iii.         The Company will not sell, issue or otherwise permit to become
outstanding any debt or equity securities of the Company or any Subsidiary or
any rights or options to acquire or convert into such securities, except as
contemplated by this Agreement and except for employee stock options and shares
issued upon the exercise of employee stock options in accordance with their term
existing as of the date of this Agreement;
 
iv.         The Company shall not violate any applicable law, or relinquish or
terminate any rights, licenses, franchises, permits or other authorizations that
would have a Material Adverse Effect on the Company; and
 
 
12

--------------------------------------------------------------------------------

 
 
v.          The Company shall not implement or adopt any change in its
accounting principles, practices or methods, other than as may be required by
changes in laws or regulations or GAAP.


Section 7.          Indemnification
 
(a)       Indemnification by Company.  The Company indemnifies the Investor, and
each of their respective affiliates, officers, directors, partners, employees
and agents against, and agrees to hold the Investor and each of their respective
affiliates, officers, directors, partners, employees and agents harmless from,
all losses, liabilities and expenses (including, but not limited to, reasonable
fees and expenses of counsel and expenses of investigation) incurred directly or
indirectly because (i) any matter that is the subject of a representation and
warranty contained herein is not as represented and warranted, (ii) the Company
fails to fulfill in any respect any of its obligations under this Agreement, or
under any document delivered in accordance with this Agreement, or (iii) of
actual or threatened claims brought against the Company, its subsidiaries, the
Investor or its affiliates or any of their respective officers, directors,
partners, employees and agents in connection with or arising out of the entering
into of this Agreement and the transactions contemplated hereby, other than with
regard to a failure or alleged failure of the Investor to fulfill its
obligations under this Agreement.
 
(b)       Indemnification by Investor. The Investor indemnifies the Company and
its affiliates and each of their respective officers, directors, partners,
employees and agents against, and agrees to hold the Company and its affiliates
and each of their respective officers, directors, partners, employees and agents
harmless from, all losses, liabilities and expenses (including, but not limited
to, reasonable fees and expenses of counsel and expenses of investigation)
incurred directly or indirectly because (i) any matter that is the subject of a
representation and warranty contained herein is not as represented and
warranted, (ii) Investor fails to fulfill in any respect any of its obligations
under this Agreement, or under any document delivered in accordance with this
Agreement, or (iii) of actual or threatened claims brought against Investor,
their subsidiaries, the Company or its affiliates or any of their respective
officers, directors, partners, employees and agents in connection with or
arising out of the entering into of this Agreement and the transactions
contemplated hereby, other than with regard to a failure or alleged failure of
the Company to fulfill its obligations under this Agreement.
 
(c)       Indemnification Sole Remedy. From and after the Closing, the
indemnification in Section 7(a) or 7(b), as the case may be, will be the sole
remedy of the injured party because any matter which is the subject of a
representation and warranty contained herein is not as represented and
warranted, unless resulting from intentional fraud. Any claim for
indemnification must be made not later than 60 days after the first anniversary
of the Closing Date, in a written notification to the party from which
indemnification is sought which describes in reasonable detail the claim and the
facts on which it is based.  If an indemnification claim is not brought within
the time required by this Agreement, it may not be brought thereafter.
 
(d)      Limitation of Company's Liability.  Prior to Closing the Company's
liability for any breach of this Agreement or the falseness of any
representation or warranty is limited to the maximum amount of twenty thousand
($20,000) Dollars.  After Closing the Company's liability for any breach of this
Agreement, the falseness of any representation or warranty or any claim of
indemnity is limited to the amount of Three Million Seven Hundred Fifty Thousand
($3,750,000.00) Dollars.
 
 
13

--------------------------------------------------------------------------------

 
(e)       Limitation of Investor's Liability. Prior to Closing the Investor's
liability for any breach of this Agreement or the falseness of any
representation or warranty is limited, at the Company's election to either (i)
an action of specific performance to require the Investor to consummate Closing;
or (ii) the amount of One Million Three Hundred Fifty Thousand ($1,350,000)
Dollars, which amount the Investor had loaned to the Company, and will be paid
as liquidated damages, as actual damages resulting from a default by Investor
are not possible for the parties to calculate.  After Closing the Investor's
liability for any breach of this Agreement, the falseness of any representation
or warranty or any claim of indemnity is limited to the amount of twenty
thousand ($20,000) Dollars plus an amount, if any, up to the Purchase Price that
the Company is required to pay to any third party due to the falseness of any
representation or warranty of the Investor.
 
Section 8.          Conditions to Closings.
 
(a)       Conditions of the Company.  The obligation of the Company to sell the
Additional Stock are subject to the fulfillment, prior to or at Closing, of the
following conditions:
 
i.           The Investor paying the Purchase Price, less the Fee as set forth
in this Agreement;
 
ii.          The representations and warranties of the Investor in Section 4 are
true and correct as of the Closing Date, except for representations and
warranties made as of a specified date, which will be true and correct as of
such specified date;
 
iii.          No judgment, injunction, decree or other legal restraint shall
prohibit, or have the effect of rendering unachievable, the consummation of the
transactions contemplated by this Agreement; and
 
iv.         The Registration Statement has become effective.
 
(b)      Conditions of the Investor.  The obligation of the Investor to
consummate the purchase of the Additional Stock at Closing are subject to the
fulfillment, prior to or at Closing, of the following conditions:
 
i.           The Company's delivery of the Additional Stock as set forth in this
Agreement;
 
ii.          The Company having (a) expanded its Board of Directors to seven
members, and (b) the two members appointed to fill the two vacancies created by
the expansion of the Board of Directors being satisfactory to the Investor, at
the Investor's sole discretion.
 
iii.          The representations and warranties of the Company in Section 3
shall be true and correct as of the date hereof, except for representations and
warranties made as of a specific date, which will be made as of such specified
date;


iv.         The Company shall have complied in all material respects with its
obligations under this Agreement that are required to be complied with at or
prior to the Closing;
 
 
14

--------------------------------------------------------------------------------

 
 
v.          No judgment, injunction, decree or other legal restraint shall
prohibit, or have the effect of rendering unachievable, the consummation of the
transactions contemplated by this Agreement; and
 
vi.         The Registration Statement has become effective.
 
Section 9.          Termination.
 
This Agreement may be terminated at any time prior to the First Closing:
 
i.           By mutual consent of the Company and the Investor;
 
ii.          By the Investor or by the Company, if, without fault of the
terminating party, the  Closing does not occur on or before December, 2011;
 
iii.         By the Investor, if any of the representations and warranties of
the Company contained in this Agreement were not complete and accurate in all
material respects;
 
iv.         By the Investor upon any breach of this Agreement by the Company;
 
v.          By the Company, if any of the representations and warranties of the
Investor contained in this Agreement were not complete and accurate in all
material respects; and
 
vi.         By the Company upon any breach of this Agreement by the Investor.
 
Section  10.       Further Assurances.
 
The Company and the Investor shall execute and deliver, such instruments and
take such other actions as may reasonably be required in order to carry out the
intent of this Agreement
 
Section  11.       Notices.


All notices and other communications required or permitted to be given under
this Agreement shall be in writing and shall be deemed to have been duly given
if (a) delivered personally, (b) sent by facsimile with immediate telephonic
confirmation or (c) sent by registered or certified mail, return receipt
requested, postage prepaid, to the parties hereto as follows.


If to Investor:
Attention: Richard Barone
2000 Auburn Drive, Suite 300
Cleveland, Ohio 44122


If to the Company:
Dennis Raefield
Mace Security International, Inc.
1530 No. Main Suite #230
Walnut Creek, CA 94596
Fax:  (925) 933-2730
 
 
15

--------------------------------------------------------------------------------

 
 
with a copy to:
Gregory Krzemien
Mace Security International, Inc.
240 Gibraltar Road, Suite 220
Horsham, Pennsylvania 19044
Fax:  (215) 672-8900
 Section 12.       Parties.


This Agreement shall inure to the benefit of and be binding upon Investor, the
Company and their respective successors. This Agreement and the terms and
provisions hereof are for the sole benefit of only those persons, except that
the representations, warranties, indemnities and agreements of the Company
contained in this Agreement shall also be deemed to be for the benefit of the
Person or Persons, if any, who control Investor within the meaning of Section 15
of the Securities Act. Nothing in this Agreement shall be construed to give any
Person, other than the Persons referred to in this Section, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.


Section 13.        Amendment.


This Agreement may not be amended or modified except in writing signed by each
of the parties hereto.


Section 14.        Governing Law; Venue.
 
This Agreement shall be deemed to have been executed and delivered in the State
of Delaware and both this Agreement and the transactions contemplated hereby
shall be governed as to validity, interpretation, construction, effect, and in
all other respects by the laws of the State of Delaware, without regard to the
conflicts of laws principles thereof.  Each of the Investor and the Company: (a)
agrees that any legal suit, action or proceeding arising out of or relating to
this Agreement and/or the transactions contemplated hereby shall be instituted
exclusively in the Chancery Court of the State of Delaware, or in any United
States District Court having venue and jurisdiction, (b) waives any objection
which it may have or hereafter to the venue of any such suit, action or
proceeding, and (c) irrevocably consents to the jurisdiction of Chancery Court
of the State of Delaware, or in the United States District Court for any
District having venue and jurisdiction in any such suit, action or
proceeding.  Each of the Investor and the Company further agrees to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the Chancery Court of the State of Delaware, or in the
United States District Court for any District having venue and jurisdiction and
agrees that service of process upon the Company mailed by certified mail to the
Company’s address or delivered by Federal Express via overnight delivery shall
be deemed in every respect effective service of process upon the Company, in any
such suit, action or proceeding, and service of process upon the underwriters
mailed by certified mail to the Investor’s address or delivered by Federal
Express via overnight delivery shall be deemed in every respect effective
service process upon Investor, in any such suit, action or proceeding.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 15.        Assignment.
 
    This Agreement may not be assigned by the Investor without the advance
written consent of the Company which shall be granted to without in the sole
discretion of the Company, and any purported assignment shall be null and void
in the absence of such consent; provided, however that no such consent shall be
required for an assignment of a portion of Additional Stock under Section 2(b)
of this Agreement, or resulting from merger or operation of law. This Agreement
will be binding upon, and will inure to the benefit of and be enforceable by,
the parties hereto and their respective successors and permitted assigns.
 
Section 16.        Severability.


If any term or provision of this Agreement or the performance thereof shall be
invalid or unenforceable to any extent, such invalidity or unenforceability
shall not affect or render invalid or unenforceable any other provision of this
Agreement and this Agreement shall be valid and enforced to the fullest extent
permitted by law.


Section  17.       Entire Agreement.


This Agreement, together with the exhibit attached hereto and as the same may be
amended from time to time in accordance with the terms hereof, contains the
entire agreement among the parties hereto relating to the subject matter hereof
and there are no other or further agreements outstanding not specifically
mentioned herein.
 
Section 17.        Construction.
 
(a)          the word “or” will not be exclusive;
 
(b)          inclusion of items in a list will not be deemed to exclude other
terms of similar import;
 
(c)          all parties will be considered to have drafted this Agreement
together, with the benefit of counsel, and no provision will be strictly
construed against any Person by reason of having drafted such provision;
 
(d)          the word “include” and its correlatives means to include without
limitation;
 
(e)          terms that imply gender will include all genders;
 
(f)          defined terms will have their meanings in the plural and singular
case;
 
(g)          references to Sections, Schedules, Annexes and Exhibits are to the
Sections, Schedules, Annexes and Exhibits to this Agreement;
 
(h)          financial terms that are not otherwise defined have the meanings
ascribed to them under United States generally accepted accounting principles as
of the date of this Agreement;
 
(i)          the use of “will” as an auxiliary will not be deemed to be a mere
prediction of future occurrences; and
 
 
17

--------------------------------------------------------------------------------

 
 
(j)          the headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.


Section  19.       Counterparts.


This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or other electronic transmission shall constitute valid
and sufficient delivery thereof.
 
SIGNATURES ON NEXT PAGE FOLLOWING
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.



 
MACE SECURITY INTERNATIONAL, INC.
     
By:
/s/ Dennis R. Raefield
   
Name: Dennis Raefield
   
Title: President

 

 
MERLIN PARTNERS, LP
     
By:
/s/ Richard A. Barone
   
Name: Richard A. Barone
   
Title: Chairman

 
 
19

--------------------------------------------------------------------------------

 
 
Schedule I - Definitions
 
"Additional Stock" has the meaning set forth in the recitals to this Agreement,
and is defined as an amount of the Company's common stock required to be sold to
and purchased by Merlin Partners, L.P. and its assignees, equal to $4,000,000 in
amount, valued at the Offering Price and registered under the Securities Act.
 
“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act.
 
“Agreement” has the meaning set forth in the preamble and is defined as this
Agreement executed between the Company and the Investor.
 
"Applicable Laws" all statutes, rules, regulations or guidance applicable to the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product manufactured, distributed or sold by
the Company or any component thereof.
 
"Authorizations" mean any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
Applicable Laws for the Company to legally conduct its business.
 
“Beneficial Ownership” and “Beneficially Owned” shall be determined in
accordance with Rule 13d-3 under the Exchange Act.
 
“Board of Directors” means the Board of Directors of the Company.
 
“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banking institutions are required or permitted by law or other governmental
action to be closed in the State of Delaware.
 
“Closing” means the consummation of the Company's sale of the Additional Stock
to the Investor to take place under this Agreement at the  Closing.
 
“Closing Date” means the date that the Closing takes place as set forth in this
Agreement.


 “Code” means the Internal Revenue Code of 1986, as amended, in effect on the
date hereof.


“Common Stock” means the common stock of the Company, par value $.01.
 
“Company” means Mace Security International, Inc.
 
“Company Financial Statements” has the meaning set forth in Section 3(f).
 
“Company SEC Documents” has the meaning set forth in Section 3(e).
 
 
20

--------------------------------------------------------------------------------

 


"Consents" means consents, approvals, authorizations, orders, registrations,
qualifications, licenses, filings and permits of, with and from all judicial,
regulatory and other Governmental Authorities and all third parties, foreign and
domestic.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Eligible Holders” has the meaning set forth in Section 10(a)(i).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission thereunder.


“Effective Time” or "Effective Date" means the date and the time as of which the
Registration Statement, or the most recent post-effective amendment thereto, if
any, was declared effective by the Commission.”


"Fee" has the meaning set forth in Section 2(b) and is the Two Hundred Fifty
Thousand ($250,000) to be paid to Investor in exchange for the Investor's
obligation to purchase the Additional Stock as set forth in this Agreement;
which Fee is to be paid at Closing as a credit against the Purchase Price.


"FINRA" is defined in Section 3(i) of this Agreement and means the Financial
Industry Regulatory Authority, Inc.
 
“Governmental Authority” means any court, administrative agency or commission or
other governmental authority or instrumentality, whether federal, state, local
or foreign.


"Grant Thorton" means the firm of Grant Thornton, LLP.


“Indemnified Person” means a Person who is indemnified under the provisions of
 has the meaning set forth in Section 7.


“Indemnifying Parties” means the Persons who have the obligation to indemnify
one or more Persons under the provisions of Section 7.
 
“Investor” means Merlin Partners, LP.
 
"Investor Information" is defined in Section 3(b) and means the written
information regarding the Investor furnished to the Company by or on behalf of
Investor specifically for inclusion in the Registration Statement.
 
“Investor's Beneficial Ownership” means the aggregate percent of the outstanding
shares of Common Stock beneficially owned by the Investor and the Investors
determined in accordance with Rule 13d-3 under the Exchange Act.
 
"Intellectual Property" means all patents, patent rights, patent applications,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names, service names and other
intellectual property.
 
 
21

--------------------------------------------------------------------------------

 
 
“Lien” means any mortgage, hypothecation, pledge, security interest, agreement
or arrangement, encumbrance, community property interest, equitable interest,
claim, Tax, lien or charge, restriction or limitation of any kind (including any
conditional sale or other title retention agreement or lease in the nature
thereof or any restriction on the use, voting, transfer, receipt of income or
other exercise of any attributes of ownership), any sale of receivables with
recourse or any filing of a financing statement as debtor under the Uniform
Commercial Code or any similar statute, or any agreement to grant, create,
effect, enter into or file any of the foregoing.
 
“Material Adverse Effect” or “Material Adverse Change” means any circumstance,
event, change, development or effect that, individually or in the aggregate, (i)
is material and adverse to the business, assets, results of operations or
financial condition of the Company and its subsidiaries taken as a whole, (ii)
would materially impair the ability of the Company to perform its obligations
under this Agreement or to consummate the Closing; provided, however, that in
determining whether a Material Adverse Effect or Material Adverse Change has
occurred, there shall be excluded any effect or change to the extent resulting
from the following: (A) changes, after the date hereof, in U.S. generally
accepted accounting principles (“GAAP”), (B) changes, after the date hereof, in
applicable laws, rules and regulations or interpretations thereof, (C) actions
or omissions of the Company expressly required by the terms of this Agreement or
taken with the prior written consent of the Investor, (D) changes in general
economic, monetary or financial conditions, including changes in prevailing
interest rates, or credit markets, (E) changes in the market price of the Common
Stock (but not the underlying causes of such changes), and (F) the failure of
the Company to meet any internal or public projections, forecasts, estimates or
guidance for any period ending on or after the date hereof (but not the
underlying causes of such failure).


          “knowledge of the Company” (or similar language) shall mean the
knowledge of the officers of the Company who are named in the Prospectuses, with
the assumption that such officers shall have made reasonable and diligent
inquiry of the matters presented (with reference to what is customary and
prudent for the applicable individuals in connection with the discharge by the
applicable individuals of their duties as officers or directors of the Company).


          “Offering” means the offering for sale and the registration under of
Securities Act of: (i) the Rights Offering Stock, plus (ii) the Additional
Stock, as set forth in the Registration Statement.


          "Offering Documents" means the soliciting and subscription materials
relating to the Offering including any related preliminary prospectus,
subscription agreements, rights certificate and the related final Prospectus.


          “OTCQB” means the electronic stock quotation market operated by OTC
Market, Inc which is only available to Over-the-Counter securities that are
registered and fully reporting with the Commission or that report to banking or
insurance regulators for.


          "PCAOB" is defined in Section 3(q) and means the Public Company
Accounting Oversight Board.


          "Per Share Price"  is defined in Section 2(a) of this Agreement and
means the amount equal to the per share subscription exercise price that the
Company's shareholders are granted in the Rights Offering.
 
 
22

--------------------------------------------------------------------------------

 
 
“Person” means an individual, corporation, partnership, association, joint stock
company, limited liability company, joint venture, trust, Governmental Entity,
unincorporated organization or other legal entity.
 
“Prospectus” or "Prospectuses" means such final prospectus and multiple copies
thereof, as are filed with the Commission pursuant to paragraph (1) or (4) of
Rule 424(b) of the Securities Act with respect to Registration Statement and
Offering.


"Purchase Price" is defined in Section 2(b) and means the amount of Four Million
($4,000,000) Dollars.


“Registration Expense” has the meaning set forth in Section 10(f).
 
“Registration Statement” is defined in the recitals of this Agreement and means
the registration statement on Form S-1, as amended, filed by the Company with
respect to the Registered Stock and all documents incorporated by reference into
the Registration Statement.
 
"Registered Stock" is defined in the recitals of this Agreement and means the
Rights Offering Stock and the Additional Stock.


“Regulatory Approvals” means all approvals and authorizations of, filings and
registrations with or notifications to, Governmental Entities, to the extent
applicable and required to permit the Company to sell to the Investor, and to
permit the Investor to acquire, the Committed Shares without being in violation
of applicable law.


"Rights" is defined in the recitals of this Agreement and means the
non-transferable subscription rights distributed by the Company to its
stockholders of record, as set forth in the Registration Statement.
 
"Rights Offering" is defined in the recitals of this Agreement and means the
Company's offer to its shareholders pursuant to which the Company will
distribute to holders of record of its common stock non-transferable
subscription rights to purchase shares of the Company's common stock, at a
subscription price and as set forth in the Registration Statement.
 
"Rights Offering Stock"  has the meaning set forth in the recitals to this
Agreement, and is defined an amount of the Company's common stock equal to three
times the Company's currently outstanding common stock, as of the record date of
the Rights Offering.


“Regulation S-K” means Regulation S-K of the Commission.


 “Regulation S -X” means  Regulation S-X of the Commission.


"Sarbanes Oxley" means the provisions of the Sarbanes-Oxley Act of 2002, as
amended.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
 
23

--------------------------------------------------------------------------------

 
 
“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add on minimum, ad valorem, transfer or excise tax,
or any other tax, custom, duty, governmental fee or other like assessment or
charge of any kind whatsoever, together with any interest or penalty, imposed by
any Governmental Entity.
 
“Tax Return” means any return, report, information return or other document
(including any related or supporting information) required to be filed with any
taxing authority with respect to Taxes, any claims for refunds of Taxes and any
amendments or supplements to any of the foregoing.
 
 
24

--------------------------------------------------------------------------------

 
 
Schedule 2


Number of shares of Common Stock beneficially owned by the Investor



--------------------------------------------------------------------------------

 
 
25

--------------------------------------------------------------------------------

 